If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     December 10, 2020
               Plaintiff-Appellee,

v                                                                    No. 349860
                                                                     St. Clair Circuit Court
CHARLES LAJON WIGGINS,                                               LC No. 18-001301-FH

               Defendant-Appellant.


Before: MURRAY, C.J., and K. F. KELLY and STEPHENS, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial conviction of transporting a person for purposes
of prostitution, MCL 750.459. Defendant was sentenced, as a fourth-offense habitual offender,
MCL 769.12, to 30 months to 25 years’ imprisonment. Finding no errors warranting reversal, we
affirm.

                       I. BASIC FACTS AND PROCEDURAL HISTORY

        This case arises out of an undercover investigation that occurred in Port Huron, Michigan,
in May 2018. Marysville Police Detective James Disser was working with a task force of officers
when he saw an advertisement that pictured a very young woman, perhaps a juvenile victim. The
advertisement indicated that the victim worked as a female escort and provided a phone number.
The advertisement contained a list of “services” the victim would provide for specified prices,
including “the girlfriend experience,” and she offered to meet at a private residence or a motel.
Detective Disser contacted the phone number and exchanged text messages and phone calls with
the individual who was using that phone number. Specifically, the detective inquired if the victim
would be willing to meet in Port Huron. The victim agreed to the meeting for 30 minutes at a rate
of $200 plus $25 for gas.

       After agreeing to the meeting, the victim requested that the detective call and verify the
date before she left. Three phone calls were played for the jury during which Detective Disser
spoke to the victim. However, he noted that a male voice was heard in the background telling the
victim what to say. For example, the male voice instructed the victim to tell the customer to have
the money ready as soon as she arrived. The male voice caused the detective to be concerned that


                                                -1-
the victim might be subject to sex trafficking or that a robbery may be planned. Detective Disser
told the victim to meet him at a motel room in Port Huron where police officers were already
stationed.

        The police officers observed a Saturn Vue pull into the motel parking lot, its lights were
turned off, and the vehicle parked near the motel room. The victim exited the passenger side of
the vehicle and approached the motel room where she was arrested. At that time, she had two
cellular telephones and a condom on her person. One of the phones contained the text messages
that established the meeting. Defendant was arrested while sitting in the driver’s seat of the
vehicle, and there was a box of condoms and lingerie inside the vehicle.

        The victim admitted that she engaged in prostitution during a low period in her life when
she needed to earn money quickly. Defendant used photographs of the victim to create an
advertisement and provided a phone number in the ad that was not the victim’s personal number.
The advertisement admittedly offered sexual services in exchange for money. Defendant provided
the phone and principally communicated with the customers. Additionally, he drove with her to
the meeting locations to provide safety and security and took half of her earnings.

        The victim testified that she and defendant were in Detroit when she received a text
message from a potential customer and agreed to meet the customer in Port Huron. The potential
customer was actually Detective Disser. During the victim’s phone conversations with the
detective, defendant could be heard speaking in the background, but she could not recall what he
said. According to the victim, she and defendant traveled to Port Huron together, and defendant
knew the victim planned to meet a customer there. Defendant drove the victim to Port Huron in
her vehicle. The victim admitted that she initially lied and denied that defendant played any role
in prostitution, but her trial testimony was truthful. Additionally, she felt pressured to sign an
affidavit in favor of defendant, but she ultimately declined to do so.

        The defense theory of the case was that defendant merely drove with the victim from the
casino because she was his ride and that he played no role in her activities. Despite this theory,
the jury convicted defendant as charged.

                             II. SUFFICIENCY OF THE EVIDENCE

      Defendant alleges there was insufficient evidence to prove beyond a reasonable doubt that
he knowingly transported the victim for purposes of prostitution. We disagree.

        A defendant’s challenge to the sufficiency of the evidence is reviewed de novo. People v
Miller, 326 Mich App 719, 735; 929 NW2d 821 (2019). When reviewing a claim of insufficient
evidence, we review the evidence “in a light most favorable to the prosecution to determine
whether a rational trier of fact could find that the prosecution proved the crime’s elements beyond
a reasonable doubt.” Id. “[I]t is the role of the jury, not this Court, to determine the weight of the
evidence or the credibility of witnesses.” People v Eisen, 296 Mich App 326, 331; 820 NW2d 229
(2012) (quotation marks and citation omitted). Therefore, “a reviewing court is required to draw
all reasonable inferences and make credibility choices in support of the jury verdict.” People v
Oros, 502 Mich 229, 239; 917 NW2d 559 (2018) (quotation marks, citation, and emphasis
omitted).



                                                 -2-
         MCL 750.459(1) governs the offense of transporting a person or facilitating travel for
prostitution and provides, “[a] person shall not knowingly transport or cause to be transported, or
aid or assist in obtaining transportation for, by any means of conveyance, into, through, or across
this state, any person for the purpose of prostitution . . . .” Thus, a person violates MCL 750.459
if that person knowingly transports another intrastate and the purpose of the trip is prostitution.
See People v Green, 123 Mich App 563, 565-566; 332 NW2d 610 (1983) (holding that the
defendant violated MCL 750.459 by intentionally driving another person from one Michigan city
to another for purposes of prostitution).

         Defendant claims there was insufficient evidence to prove beyond a reasonable doubt that
he knowingly transported the victim. Specifically, defendant submits that the victim transported
herself to Port Huron because they traveled in her vehicle and she drove for a portion of the trip.
This argument is unpersuasive. Nothing in the statutory language indicates that a defendant must
transport the other person the entire length of the trip. The statute merely prohibits, in relevant
part, a defendant from transporting another or causing another to be transported. MCL 750.459(1).
Similarly, the statute does not require a defendant to transport another person in the defendant’s
own vehicle. See id. Rather, the statute prohibits transporting a person for purposes of prostitution
“by any means of conveyance.” Id.

        Furthermore, the victim testified that defendant created the advertisement and provided the
telephone and number that Detective Disser used to contact her and plan the meeting in Port Huron.
The victim testified that defendant was aware of her activity, provided safety and security, and
took half of her earnings. When the two arrived at the motel, the victim was observed leaving the
passenger seat of the vehicle and defendant was the driver. Indeed, defendant was arrested from
the driver’s seat of the vehicle. Irrespective of whether the victim drove for part of the trip to Port
Huron, there was sufficient evidence for the jury to find that defendant transported the victim for
a portion of the trip and transported her to the ultimate destination, the motel. Additionally, there
was sufficient evidence for the jury to find that defendant knowingly transported the victim for
prostitution in light of his creation of the advertisement and provision of the cell phone. The
advertisement delineated sexual services that would be provided in exchange for money.
Defendant could be heard in the background of the phone calls between the detective and the
victim delineating how the transaction should occur. Viewed in a light most favorable to the
prosecution, a rational trier of fact could find that defendant transported the victim for prostitution.
See Miller, 326 Mich App at 735.

       Affirmed.

                                                               /s/ Christopher M. Murray
                                                               /s/ Kirsten Frank Kelly
                                                               /s/ Cynthia Diane Stephens




                                                  -3-